Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  129206(51)                                                                                                 Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  GREGORY HAYNES,                                                                                                    Justices
           Plaintiff-Appellant,
                                                          SC: 129206
  v                                                       CoA: 249848
                                                          Wayne CC: 01-137330-NO
  MICHAEL J. NESHEWAT,
  ROBERT J. MURRAY, and
  BRIAN PELTZ,
             Defendants,
  and

  OAKWOOD HEALTHCARE, INC.,
  and OAKWOOD HOSPITAL-
  SEAWAY CENTER,
             Defendants-Appellees.
  _________________________________

                On order of the Chief Justice, the motion by plaintiff-appellant for
  extension of the time for filing his brief and appendix is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2006                       _________________________________________
                                                                              Clerk